16-474-cv
Penn v. New York Methodist Hospital


                                 In the
                     United States Court of Appeals
                         for the Second Circuit 
                                               

                                               
                                   August Term, 2016 
                                               
                 (Argued: January 9, 2017            Decided: March 7, 2018) 
                                               
                                  Docket No. 16‐474‐cv 
                           _______________________________ 
                                               
                                     MARLON PENN, 
                                               
                                                                Plaintiff‐Appellant, 
                                               
                                           –v.– 
                                               
                    NEW YORK METHODIST HOSPITAL, PETER POULOS, 
                                               
                                                               Defendants‐Appellees. 
                           _______________________________ 
                                               
                      Appeal from the United States District Court 
                         for the Southern District of New York 
                       No. 11‐cv‐9137 – Nelson S. Román, Judge. 
                              _______________________________ 
 
Before: HALL, DRONEY, Circuit Judges, AND BOLDEN, District Judge.* 
                          ________________________ 
 


  Judge Victor A. Bolden, of the United States District Court for the District of 
*

Connecticut, sitting by designation. 
                                              1 
16-474-cv
Penn v. New York Methodist Hospital

       Marlon  Penn  appeals  from  a  January  21,  2016  order  of  the  United  States 
District  Court  for  the  Southern  District  of  New  York  (Román,  J.),  granting 
summary judgment for the Defendants. Mr. Penn—a former duty chaplain at New 
York Methodist Hospital—brought a lawsuit alleging that New York Methodist 
Hospital and Peter Poulos discriminated against him on the basis of his race and 
religion,  and  retaliated  against  him  after  he  filed  charges  with  the  U.S.  Equal 
Employment Opportunity Commission and the New York City Commission on 
Human  Rights.  New  York  Methodist  Hospital,  because  of  its  history  and 
continuing  purpose,  through  its  Department  of  Pastoral  Care,  is  a  “religious 
group.” Mr. Penn’s role within the Department of Pastoral Care was to provide 
religious care to the hospital’s patients and religious care only. Therefore, the First 
Amendment’s  Religion  Clauses  warrant  the  application  of  the  ministerial 
exception doctrine and the dismissal of this lawsuit. The decision of the district 
court is AFFIRMED. 
        
       JUDGE DRONEY dissents in a separate opinion.  
        
                                  VINCENT  IHEKE  EKE‐NWEKE,  Law  Offices  of 
                                  Vincent I. Eke‐Nweke, P.C., Brooklyn, NY, for the 
                                  Plaintiff‐Appellee  
                                   
                                  A.  JONATHAN  TRAFIMOW,  Julia  Gavrilov,  Moritt 
                                  Hock  &  Hamroff  LLP,  Garden  City,  NY,  for  the 
                                  Defendants‐Appellees 
                              ________________________ 
        
BOLDEN, District Judge: 

        In Fratello v. Archdiocese of New York, 863 F.3d 190 (2d Cir. 2017), this Court 

recently  addressed  the  Supreme  Court’s  decision  in  Hosanna‐Tabor  Evangelical 

Lutheran Church & Sch. v. E.E.O.C., 565 U.S. 171 (2012), adopting the “ministerial 

exception” doctrine and recognizing that the First Amendment protects religious 

employers from employment discrimination lawsuits brought by their ministers. 
                                             2 
16-474-cv
Penn v. New York Methodist Hospital

This case requires us to address the doctrine once again and determine whether a 

hospital—only  historically  connected  to  the  United  Methodist  Church  but  still 

providing religious services through its pastoral care department—can invoke it. 

We hold that it can.  

        Between 2004 and 2011, Marlon Penn worked at the New York Methodist 

Hospital (“NYMH”) as a Duty Chaplain. Peter Poulos, as Director of the Pastoral 

Education Program and the Department of Pastoral Care, supervised Mr. Penn’s 

employment. In November 2011, NYMH and Mr. Poulos terminated Mr. Penn’s 

employment. On December 12, 2011, Mr. Penn filed suit, bringing claims under 

Title VII of the Civil Rights Act, 42 U.S.C. § 1981, and the anti‐discrimination laws 

of  both  the  State  and  City  of  New  York.  Defendants‐Appellees  moved  for 

summary judgment, arguing that the Establishment and Free Exercise Clauses of 

the First Amendment barred Mr. Penn’s claims. The district court (Nelson Román, 

Judge), granted summary judgment. We affirm.  

I.    BACKGROUND 

     A. The History of New York Methodist Hospital 

        Founded in 1881 at the “behest” of a Methodist minister and with financing 

from a Methodist philanthropist, Joint App’x at 383, the United Methodist Church 



                                          3 
16-474-cv
Penn v. New York Methodist Hospital

established NYMH, the first Methodist hospital in the world. Joint App’x at 108‐

110. In 1975, however, NYMH amended its Certificate of Incorporation to remove 

all reference to its “Church related character” and “relationship with The United 

Methodist  Church.”  Joint  App’x  at  43.  It  also  deleted  from  the  Certificate  of 

Incorporation  the  requirement  that  the  Bishop  of  the  New  York  area  United 

Methodist  Church  and  the  President  of  the  Guild  of  the  Methodist  Hospital  be 

“trustees  ex‐officio.”  Joint  App’x  at  293,  401.  Now,  NYMH’s  Articles  of 

Incorporation do not mention religious activity or a religious mission. Instead, the 

Articles state that “the purpose of the corporation is to establish, maintain, operate 

and conduct a hospital including an infirmary, dispensary or clinic for the medical 

and surgical aid, care and treatment of persons in need thereof.” Joint App’x at 

292. 

        NYMH also promotes its secular nature. For example, the “Welcome Letter” 

from  Executive  Vice  President  Stanley  Sherbell  to  new  medical  residents  at 

NYMH, which is published on the hospital’s webpage, calls the hospital a “secular 

institution.”  Joint  App’x  at  353.  Additionally,  NYMH  “downsized”  its 

“Department of Church Relations” about fifteen years ago, according to Lyn Hill, 

NYMH’s Vice President of Communication and External Affairs. Joint App’x at 



                                            4 
16-474-cv
Penn v. New York Methodist Hospital

393. The record also reveals that NYMH does not have a formal relationship with 

the United Methodist Association of Health and Welfare Ministries. Joint App’x at 

433. 

        Nevertheless,  vestiges  of  NYMH’s  religious  heritage  remain.  It  has 

steadfastly  kept  the  word  “Methodist”  in  its  name,  despite  organizational  and 

operational changes. In 1993, for example, NYMH became affiliated with the New 

York‐Presbyterian Health Care system, but continued to call itself a “Methodist” 

hospital. Joint App’x at 51. More than twenty years ago, but after the amendment 

of NYMH’s Certificate of Incorporation, the United Methodist Association Journal 

observed that “the [hospital’s] Methodist influence can still be seen in the hospital 

through the philosophy of equality, individual attention, charity, faith, and hope 

that is communicated to NYMH employees every day.” Joint App’x at 108‐10. The 

article also highlighted the hospital’s Methodist archives project, the twenty‐four 

hour service provided by the pastoral care department, and the memorial plaque 

in front of NYMH commemorating its “status as the first Methodist hospital in the 

world.” Id. 

        In 2006, NYMH produced a booklet commemorating its 125th anniversary 

and noted “its identity as the mother hospital of Methodism.” Joint App’x at 60. 



                                           5 
16-474-cv
Penn v. New York Methodist Hospital

The  Hospital’s  current  Employee  Handbook  also  emphasizes  this  history,  Joint 

App’x at 68, and states that its mission is “to provide an active ecumenical program 

of pastoral care and conduct[] a clinical pastoral program.” Joint App’x at 67. 

        NYMH’s by‐laws continue to require “significant representation from the 

community  and  the  United  Methodist  Church”  on  its  Board  of  Trustees.  Joint 

App’x  at  56;  Joint  App’x  at  84‐85.  When  Mr.  Penn  filed  suit,  three  of  NYMH’s 

seventeen  Board  members,  including  the  Chairman,  were  Methodist  ministers. 

Joint  App’x  at  383.  The  three  ministers  did  not  serve  as  representatives  of  the 

Church on the Board of Trustees, however, and NYMH could not identify how 

exactly  they  were  appointed.  Joint  App’x  at  351.  The  by‐laws  further  require 

NYMH to select a president “with the advice and counsel of the Bishop of the New 

York  area  of  the  United  Methodist  Church.”  Joint  App’x  at  56.  The  Order  of 

Business  in  the  by‐laws  also  mandates  that  every  regular  Board  meeting  begin 

with prayer. Joint App’x at 56, 89. 

        NYMH  has  retained  significant  aspects  of  its  religious  heritage  in  other 

ways.  At  the  hospital’s  employee  orientation,  Chaplain  Peter  Poulos  reminds 

every employee that “patients are human beings who are created in the image of 

God.”  Joint  App’x  at  52.  Additionally,  the  hospital  has  a  “pastor’s  clinic”  for 



                                             6 
16-474-cv
Penn v. New York Methodist Hospital

several week‐long sessions each year, where it offers free health screenings and 

educational programming to ten to twelve Methodist ministers and their spouses. 

Joint App’x at 383. The hospital also makes a yearly philanthropic appeal to the 

“Methodist churches in [its] community.” Id. 

    B. NYMH’s Department of Pastoral Care 

        This case specifically concerns NYMH’s Department of Pastoral Care. The 

Department of Pastoral Care’s mission is to provide an “ecumenical program of 

pastoral care” to patients and to “see that the needs of the whole person—mind 

and spirit as well as body—are met.” Joint App’x at 356. Appellee Peter Poulos is 

the director of the Department and also directs its pastoral training program. Joint 

App’x at 358. 

        Staff Chaplains at NYMH counsel patients, including those who are making 

end‐of‐life  decisions,  and  “facilitate  the  patient’s  receiving  [of]  the  rituals  and 

practices  of  his/her  own  faith  tradition  when  requested.”  Joint  App’x  at  363.  A 

chaplain in the Department of Pastoral Care is required: 

     To  minister  to  patients,  their  families,  and  staff  in  his/her  assigned 

        patient units in accordance with the protocols and procedures of the 

        Department of Pastoral Care; 



                                              7 
16-474-cv
Penn v. New York Methodist Hospital

     To facilitate the patient’s receiving the rituals and practices of his/her 

        own faith tradition when requested; 

     To  counsel  patients  and  families,  who  struggle  with  how  their 

        faith/belief systems influence the way they deal with hospitalization 

        and decisions they may need to make; 

     To counsel patients, families and staff as they deal with experiences 

        of significant change, grief and loss; 

     To offer prayer, ritual, devotional materials to patients and families 

        when requested; and 

     To  participate  in  coordinating  and  conducting  chapel  services  as 

        requested  by  the  Director  (holiday  services,  employee  memorial 

        services, Sunday worship services, etc.). 

Joint App’x at 407.1 According to Vice President Hill, every chaplain is considered 

“clergy.” Joint App’x at 43. Formal ordination is not a requirement for chaplaincy, 




1 There are two chaplain roles—Duty Chaplain and Staff Chaplain—in the Department 
of  Pastoral  Education  at  NYMH.    According  to  Defendants,  Duty  Chaplains 
“primarily . . . respond[] to pages”. Joint App’x at 172.  Staff Chaplains, on the other hand, 
“affirmatively contact new patients on the floor, and take the initiative to make sure all 
patients in their units are aware of the Department and the services it provides.”  Id.  Mr. 
Penn held the role of both Staff Chaplain and Duty Chaplain at various points.  See Joint 
App’x at 252. 
                                              8 
16-474-cv
Penn v. New York Methodist Hospital

but a Staff Chaplain must have a Master’s Degree in Divinity or equivalent and 

four units of Clinical Pastoral Education credits at any accredited training center. 

Joint App’x at 368. 

        The Department of Pastoral Care seeks to accommodate various faiths. Joint 

App’x at 80; Joint App’x at 363 (agreeing to the statement “if it is necessary, you 

can  get  a  chaplain  from  any  religion,  even  if  the  hospital  does  not  have  such  a 

chaplain  on  staff”).  It  maintains  religious  spaces  for  non‐Methodists  and 

coordinates  the  “hospital’s  meeting  the  different  needs  of  the  religious 

denominations represented in our patient population.” Joint App’x at 359. 

        The Department of Pastoral Care is integrated into NYMH‘s non‐pastoral 

work. At times, it coordinates religious events for non‐pastoral staff. Mr. Poulos 

stated  that  he  is  often  asked  to  say  prayers  at  the  opening  of  “ceremonies, 

graduations,  [and]  employee  recognition  [events],”  and  that  he  leads  an 

orientation  on  Methodism  for  new  staff.  Joint  App’x  at  362.  Additionally, 

representatives of the Department sit on NYMH’s “interdisciplinary committees” 

for  bioethics  and  “hospice/palliative  care,”  as  well  as  the  institutional  review 

board for research projects. Joint App’x at 367. 




                                              9 
16-474-cv
Penn v. New York Methodist Hospital

    C. Mr. Penn’s Employment at NYMH 

        Marlon Penn, an African‐American Methodist, served as a Chaplain Trainee 

(or  “Resident  Chaplain”)  at  NYMH’s  Clinical  Pastoral  Education  Residency 

Program from January 2002 to July 2004. Joint App’x at 439. In July 2004, NYMH 

hired  him  as  a  Duty  Chaplain.  As  Mr.  Penn  readily  admits,  he  was  “primarily 

responsible for ministry” in this role. Joint App’x at 238. He also coordinated the 

distribution of Bibles, conducted an in‐hospital memorial service for an employee 

who died, and “maintained . . . active, on‐going pastoral care to staff.” Id. 

        During his tenure at NYMH, Mr. Penn “repeatedly requested” that NYMH 

promote  him  to  a  full‐time  Staff  Chaplain  position.  Joint  App’x  at  449.  Despite 

these  requests,  NYMH  never  promoted  Mr.  Penn.  In  September  2006,  NYMH 

hired Rabbi Spitz as a full‐time Staff Chaplain, without interviewing Mr. Penn. In 

August  2010,  the  hospital  once  again  sought  a  full‐time  chaplain,  this  time  to 

replace  Sister  Therese  Camardella.  Id.;  Joint  App’x  at  446.  Mr.  Penn  expressed 

interest in the position. Mr. Poulos initially tried to replace her with a Catholic and 

mentioned this to Mr. Penn. When he could not find a viable Catholic candidate, 

Mr. Poulos offered the position to Joo Hong, who was not Catholic. Id.; Joint App’x 

at  450.  Mr.  Poulos  stated  that  he  chose  Ms.  Hong  because  she  “received  very 



                                            10 
16-474-cv
Penn v. New York Methodist Hospital

positive  feedback”  from  other  chaplains  and  educators.  Id.  Mr.  Poulos  had  also 

“witnessed her strong counseling skills from first hand observation.” Id. 

        Mr.  Poulos  said  that  he  did  not  consider  Mr.  Penn  for  the  Staff  Chaplain 

position for several reasons. One resident had complained to Mr. Poulos that Mr. 

Penn  ended  a  service  with  a  hymn  that  was  only  familiar  to  a  certain  group  of 

Christians. Appellee’s Br., 13‐14. Mr. Poulos and Mr. Penn also disagreed about 

the  importance  of  “full  coverage.”  Id.  According  to  appellees,  this  was  a 

“philosophical”  disagreement,  because  Mr.  Penn  felt  that  “effective  ministry  to 

those in pain/crisis is never contingent on . . . time constraints,” Joint App’x at 207 

(summarizing  Mr.  Penn’s  rebuttal  statement  at  the  New  York  Human  Rights 

Commission), and Mr. Poulos disagreed. Nevertheless, during the course of his 

employment,  NYMH  also  commended  Mr.  Penn  for  being  “conscientious,” 

“reliable,” and “helpful.” Joint App’x at 239. 

        On September 26, 2010, Mr. Penn filed an administrative complaint with the 

New  York  City  Commission  on  Human  Rights  (“CCHR”)  and  the  U.S.  Equal 

Employment  Opportunity  Commission  (“EEOC”),  alleging  that  Appellees  had 

failed to promote him because of his race and religion. Joint App’x at 457. He also 

alleged  that  Appellees  failed  to  reasonably  accommodate  his  religious  beliefs, 



                                             11 
16-474-cv
Penn v. New York Methodist Hospital

because  they  did  not  allow  him  to  take  time  off  on  Sunday  mornings  to  attend 

church  services  in  Mount  Vernon,  New  York.  Id.  On  July  27,  2011,  the  CCHR 

dismissed  the  complaint,  concluding  that  there  was  “insufficient  evidence  to 

substantiate  [Mr.  Penn’s]  allegations  of  discrimination.”  Joint  App’x  at  209.  On 

September 22, 2011, the EEOC sent Plaintiff a notice of right to sue, adopting the 

findings of the CCHR. Penn v. N.Y. Methodist Hosp., No. 11‐cv‐9137 (NSR), 2013 

WL 5477600, at *2 (S.D.N.Y. Sept. 30, 2013). 

        After  Mr.  Penn  filed  his  administrative  complaint,  Appellees  allege,  his 

performance at work began to deteriorate. Appellees pointed to many instances of 

misconduct. On March 13, 2011, Mr. Penn improperly completed a “referral card,” 

which resulted in a patient dying without receiving last rites. Appellee’s Br. at 14 

(citing  “The  Anointing  Incident”).  On the  same day, a  woman whose  fetus  had 

died  complained  about  Mr.  Penn’s  counseling  because  he  commented  on  her 

partner’s race. Id. at 15 (“The Fetal Demise Incident”). At an Easter Service in 2011, 

Mr.  Penn  told  a  Catholic  nurse  that  she  could  not  receive  communion  until  the 

following day, although he purportedly knew that she could receive communion 

across the street. Id. at 16 (“The April 11, 2011 Easter Service”). 




                                            12 
16-474-cv
Penn v. New York Methodist Hospital

        Finally, in November 2011, a Resident Chaplain complained to Mr. Poulos 

that  Mr.  Penn  made  sexually  inappropriate  comments  to  her  and  hugged  her 

against  her  will.  Joint  App’x  at  484‐94.  After  this  incident,  NYMH’s  Human 

Resources Department initiated an investigation into the complaint and eventually 

decided to end Mr. Penn’s employment. Joint App’x at 505. 

    D. Procedural History 

        On December 12, 2011, Mr. Penn filed suit in the United States District Court 

for  the  Southern  District  of  New  York.  In  his  second  amended  complaint,  he 

asserted that Appellees: (1) discriminated against him on the basis of his race and 

religion, in violation of Title VII of the Civil Rights Act of 1964 (against NYMH 

only), and 42 U.S.C. § 1981 (against both Appellees), and (2) retaliated against him 

after  he  filed  charges  with  the  EEOC  and  the  Human  Rights  Commission,  in 

violation of Title VII, § 1981, and various state and city laws. See Penn, 2013 WL 

5477600, *1‐2. 

        On  September  30,  2013,  the  district  court  partially  granted  Appellees’ 

motion to dismiss by: (1) dismissing Plaintiffs claims under 42 U.S.C. § 1981 for 

discrimination on the basis of his race and religion as against both Appellees; (2) 

dismissing  Mr.  Penn’s  Title  VII  claim  against  NYMH  with  respect  to 



                                           13 
16-474-cv
Penn v. New York Methodist Hospital

discriminatory  actions  that  occurred  before  November  12,  2009,  as  time  barred, 

and  (3)  dismissing  his  claim  under  Title  VII  for  discriminatory  termination  of 

employment on the basis of race or religion. See generally Penn, 2013 WL 5477600. 

The  court  also  concluded  that  “the  well‐pleaded  allegations  in  the  Complaint, 

accepted  as  true,  show[ed]  that  [Mr.  Penn]  was  a  ministerial  employee,”  but 

observed that the allegations did not conclusively establish that “NYMH [wa]s a 

religious institution or religiously‐affiliated.” Id. at *6, *9. 

        On July 8, 2015, Appellees moved for summary judgment, asserting that the 

ministerial  exception  barred  all  of  Mr.  Penn’s  remaining  claims,  and,  in  the 

alternative,  that  no  reasonable  jury  could  find  for  Mr.  Penn  on  his  claims  of 

discrimination and retaliation. The district court granted the motion, concluding 

that the ministerial exception applied. Penn v. N.Y. Methodist Hosp., 158 F. Supp. 

3d 177 (S.D.N.Y. 2016). In addressing the issue of “whether NYMH is a ‘religious 

institution’ for purposes of the ministerial exception,” id. at 182, the court followed 

the reasoning of another district court decision, Musante v. Notre Dame of Easton 

Church, 3:01‐CV‐2352 (MRK), 2004 WL 721774, at *6 (D. Conn. Mar. 30, 2004), and 

concluded  that  the  “ministerial  exception  should  be  viewed  as  a  sliding  scale, 

where  the  nature  of  the  employer  and  the  duties  of  the  employee  are  both 



                                            14 
16-474-cv
Penn v. New York Methodist Hospital

considered in determining whether the exception applies.” Id. (citing Rweyemamu 

v.  Cote,  520  F.3d  198,  208  (2d  Cir.  2008)  (“The  more  ‘pervasively  religious’  the 

relationship  between  an  employee  and  his  employer,  the  more  salient  the  free 

exercise concern becomes.”)). 

        The  district  court  noted  that  “where  an  employee’s  role  is  extensively 

religious, a less religious employer may still create entanglement issues.” Penn, 158 

F. Supp. 3d at 182. Since Mr. Penn’s role at NYMH was “pervasively religious[,] 

application  of  the  ministerial  exception  to  a  less  religious  institution  [was] 

warranted.”  Id.  The  district  court  further  held  that  NYMH’s  amendment  of  its 

Certificate of Incorporation “sever[ed] all formal ties with the United Methodist 

Church,” but did not “necessarily imply that the Hospital d[id] not maintain any 

church‐based  relationship  or  have  any  religious  characteristics.”  Id.  at  182‐83. 

Indeed,  the  district  court  recognized  NYMH’s  “connection  with  the  United 

Methodist  Church,”  its  mission  statement  which  “emphasize[d]  an  ‘ecumenical 

program  of  pastoral  care,’”  and  Mr.  Penn’s  own  religious  identification  as  a 

Methodist and deemed these undisputed facts sufficient to warrant the application 

of the ministerial exception. Id. at 184. 

        This appeal followed. 



                                             15 
16-474-cv
Penn v. New York Methodist Hospital

II.    STANDARD OF REVIEW 

        We review de novo a grant of summary judgment under Fed. R. Civ. P. 56, 

assessing whether the district court properly concluded that there was no genuine 

issue  of  material  fact  and  that  the  moving  party  was  entitled  to  judgment  as  a 

matter of law. See Ruggiero v. City. of Orange, 467 F.3d 170, 173 (2d Cir. 2006). While 

“conclusory  statements  or  mere  allegations  [are]  not  sufficient  to  defeat  a 

summary judgment motion,” we are “required to resolve all ambiguities and draw 

all factual inferences in favor of the nonmovant.” Davis v. New York, 316 F.3d 93, 

100 (2d Cir. 2002); Fed. R. Civ. P. 56(e). 

III.    DISCUSSION 

       The purpose of the ministerial exception is to “ensure[] that the authority to 

select  and  control  who  will  minister  to  the  faithful—a  matter  ‘strictly 

ecclesiastical,’  .  .  .—is  the  church’s  alone.”  Hosanna‐Tabor  Evangelical  Lutheran 

Church  &  Sch.  v.  E.E.O.C.,  565  U.S.  171,  194‐95  (2012)(quoting  Kedroff  v.  Saint 

Nicholas Cathedral of Russian Orthodox Church in N. Am., 344 U.S. 94, 119 (1952)); see 

also Fratello v. Archdiocese of New York, 863 F.3d 190, 199 (2d Cir. 2017) (describing 

the roots of the ministerial exception in the colonial struggle against a “national 

church”).  The  ministerial  exception  “operates  as  an  affirmative  defense  to  an 



                                              16 
16-474-cv
Penn v. New York Methodist Hospital

otherwise  cognizable  claim,  not  a  jurisdictional  bar.”  Hosanna‐Tabor,  565  U.S.  at 

195 n.4. 

        As  this  Court  has  previously recognized,  “[i]t  is the  relationship  between 

the activities the employee performs for her employer, and the religious activities 

the  employer  espouses  and  practices,  that  determines”  whether  the  exception 

applies. Fratello, 863 F.3d at 205‐06. Additionally, as both the Supreme Court and 

this Court have acknowledged, there is no “rigid formula for deciding when” the 

exception applies. Hosanna‐Tabor, 565 U.S. at 190; see also Fratello, 863 F.3d at 204‐

05  (considering  four  factors  identified  in  Hosanna‐Tabor  to  evaluate  whether 

individual  was  a  minister  within  the  meaning  of  the  exception,  but  noting  the 

Supreme Court “instructs only as to what we might take into account as relevant . 

. . it neither limits the inquiry to those considerations nor requires their application 

in every case.”). 

        Applying these principles here and construing all evidence in the light most 

favorable to Mr. Penn, see Ruggiero, 467 F.3d at 173, the district court did not err in 

applying  the  ministerial  exception  doctrine. 2  While  a  close  question,  NYMH, 



2 Appellant also argued that the district court erred by (1) admitting an unauthenticated 
copy  of  NYMH’s  by‐laws  into  evidence,  Appellant’s  Br.  at  58;  (2)  failing  to  consider 
caselaw  interpreting  the  Religious  Freedom  Restoration  Act  (RFRA)  and  Title  VII’s 

                                               17 
16-474-cv
Penn v. New York Methodist Hospital

because of its history and continuing purpose, through its Department of Pastoral 

Care, is a “religious group,” and since Mr. Penn’s role within the Department of 

Pastoral Care was to provide religious care to the hospital’s patients and religious 

care only, the ministerial exception doctrine should be applied.3 Once applied, its 

application warrants this lawsuit’s dismissal. Any other conclusion risks violating 

the  First  Amendment’s  Religion  Clauses,  most  specifically  the  Establishment 

Clause. 

    A. The Application of the Ministerial Exception Doctrine 

        While the Hosanna‐Tabor decision made clear that the ministerial exception 

applies  to  “religious  groups”  when  making  employment  decisions  involving 

“ministers,” see Hosanna‐Tabor, 565 U.S. at 196, the Supreme Court did not “adopt 




exemption for “religiously affiliated” employers, id. at 28; and (3) considering the “sliding 
scale” test referenced in Musante, 2004 WL 721774, at *6, and Rweyemamu, 520 F.3d at 208. 
We do not need to reach these issues. Nor do we need to address Appellee’s argument 
that RFRA separately bars this case. 
3 The  dissent  reaches  the  opposite  conclusion.  See  Dissent  at  18‐19  (“Because  there  is 
insufficient  evidence  that  NYMH’s  mission  is  marked  by  clear  or  obvious  religious 
characteristic, I conclude that it does not qualify as a religious institution for purposes of 
the  ministerial  exception.”  (citation  and  internal  quotation  marks  omitted)). 
Paradoxically,  although  the  NYMH’s  Department  of  Pastoral  Care  indisputably  is 
dedicated  to  the  religious  concerns  of  the  hospital’s  patients  by  providing  and 
supervising chaplains to address their specific religious needs, the dissent would hold 
that it is not a “religious group.” As discussed below, this outcome is neither required 
nor recommended by the prevailing law. 
                                               18 
16-474-cv
Penn v. New York Methodist Hospital

a  rigid  formula  for  deciding  when  an  employee  qualifies  as  a  minister,”  noting 

only  that  “the  ministerial  exception  is  not  limited  to  the  head  of  a  religious 

congregation.” Id. at 190. The Supreme Court also did not explain how to define a 

“religious  group”  to  determine  who  could  properly  invoke  the  exception.  Id.  at 

188  (referencing  a  “religious  group’s  right  to  shape  its  own  faith  and  mission 

through  its  appointments”).  Nevertheless,  consistent  with  the  Supreme  Court’s 

guidance in Hosanna‐Tabor and this Court’s recent ruling in Fratello, NYMH is a 

“religious group,” at least with respect to its Department of Pastoral Care. 

        Both  before  and  after  Hosanna  Tabor,  other  circuits  have  applied  the 

ministerial  exception  in  cases  involving  “religiously  affiliated  entit[ies],”  whose 

“mission[s  are]  marked  by  clear  or  obvious  religious  characteristics.”  Conlon  v. 

InterVarsity  Christian  Fellowship,  777  F.3d  829,  834  (6th  Cir.  2015)  (quoting 

Shaliehsabou v. Hebrew Home of Greater Wash., 363 F.3d 299, 310 (4th Cir. 2004)). In 

Shaliehsabou,  the  Fourth  Circuit  allowed  a  Jewish  nursing  home  to  invoke  the 

ministerial exception because its “by‐laws define[d] it as a religious and charitable 

non‐profit corporation and declare[d] that its mission was to provide elder care to 

‘aged  of  the  Jewish  faith  in  accordance  with  the  precepts  of  Jewish  law  and 

customs.’”  Id.  at  310;  see  also  Conlon,  777  F.3d  at  833‐34  (“It  is  undisputed  that 



                                              19 
16-474-cv
Penn v. New York Methodist Hospital

InterVarsity Christian Fellowship is a Christian organization, whose purpose is to 

advance  the  understanding  and  practice  of  Christianity  in  colleges  and 

universities. It is therefore a ‘religious group’ under Hosanna‐Tabor.”). 

        Courts  have  also  allowed  hospitals  to  invoke  the  ministerial  exception 

doctrine in employment suits from pastoral staff members. See Hollins v. Methodist 

Healthcare, 474 F.3d 223, 226 (6th Cir. 2007) (“We agree with this extension of the 

rule beyond its application to ordained ministers and hold that it applies to the 

plaintiff in this case, given the pastoral role she filled at the hospital.”), rev’d in part 

on other grounds by Hosanna‐Tabor, 565 U.S. at 195 n.4; Scharon v. St. Luke’s Episcopal 

Presbyterian Hosps., 929 F.2d 360, 362 (8th Cir. 1991) (“It cannot seriously be claimed 

that a church‐affiliated hospital providing this sort of ministry to its patients is not 

an institution with substantial religious character. . . . While St. Luke’s provides 

many secular services (and arguably may be primarily a secular institution), in its 

role  as  Scharon’s  employer  it  is  without  question  a  religious  organization.”) 

(citations  omitted);  see  also  Shaliehsabou,  363  F.3d  at  310‐11  (“Pursuant  to  [its] 

mission, the Hebrew Home maintained a rabbi on its staff, employed mashgichim 

to ensure compliance with the Jewish dietary laws, and placed a mezuzah on every 

resident’s doorpost. Although we do not have to decide the full reach of the phrase 



                                             20 
16-474-cv
Penn v. New York Methodist Hospital

‘religious  institution,’  we  hold  that  the  phrase  includes  an  entity  such  as  the 

Hebrew Home.”). 

        Mr.  Penn  argues,  however,  that  NYMH  is  not  a  religious  institution.  He 

maintains  that  the  hospital  is  no  longer  affiliated  with  the  United  Methodist 

Church. Indeed, NYMH took steps to distance itself from its religious heritage. Its 

by‐laws  no  longer  require  the  hospital  to  seek  permission  from  the  United 

Methodist Church to make significant business decisions, see Hollins v. Methodist 

Healthcare, 379 F. Supp. 2d 907, 909 (W.D. Tenn. 2005), nor do they give the United 

Methodist Church the power to veto any amendment to the hospital’s articles of 

incorporation,  Scharon,  929  F.2d  at  362  (adding  that  “[t]he  hospital’s  Board  of 

Directors consists of four church representatives and their unanimously agreed‐

upon nominees”). 

        Furthermore, NYMH’s Methodist identity does not infuse its performance 

of its secular duties, making it less clear that its “mission is marked by clear or 

obvious religious characteristics.” Shaliehsabou, 363 F.3d at 310‐11 (observing that 

the defendant nursing home required staff to comply with religious laws while 

administering healthcare, hung a mezuzah on each patient’s doorway, and stated 

in its by‐laws that its mission was to serve the “aged of Jewish faith”). Except for 



                                            21 
16-474-cv
Penn v. New York Methodist Hospital

the  several  days  a  year  when  it  offers  free  pastoral  care,  NYMH’s  Methodist 

affiliation does not pervade its work as a healthcare organization. Mr. Penn also 

emphasizes  that,  as  the  district  court  acknowledged  in  its  ruling  on  NYMH’s 

motion to dismiss, “many secular hospitals have chaplains and accredited clinical 

pastoral education programs.” Penn, 2013 WL 5477600, *8. 

        These  arguments,  however,  ignore  how  the  hospital’s  Department  of 

Pastoral Care operates and how these operations are “marked by clear or obvious 

religious characteristics.” Conlon, 777 F.3d at 834. The Department of Pastoral Care 

required  chaplains,  like  Mr.  Penn,  to  distribute  Bibles,  perform  religious  rituals 

and  organize  and  conduct  religious  services,  including  Easter  services  and 

memorial services. While NYMH may have shed significant aspects of its religious 

identity by amending its Certificate of Incorporation, the hospital’s Department of 

Pastoral  Care  has  retained  a  critical  aspect  of  that  religious  identity  in  order  to 

provide religious services to its patients. These services, while not limited to those 

who are Methodist, are indisputably religious.4 Mr. Penn himself acknowledges as 



4 The  dissent  does  not  argue  that  the  Department  of  Pastoral  Care  is  not  engaged  in 
legitimate  religious  activities,  but  instead  disregards  these  religious  activities  because 
they are not “Methodist.” See Dissent at 10‐11 (noting, inter alia, that its mission statement 
“is ‘ecumenical,’ i.e., not Methodist;” its “website does not mention the Methodist faith;” 
and “[n]one of the three full‐time chaplains of the Hospital’s Department of Pastoral Care 

                                                22 
16-474-cv
Penn v. New York Methodist Hospital

much.  See  Penn,  2013  WL  5477600,  at  *6  (alluding  to  Mr.  Penn’s  Complaint,  in 

which he states that he coordinated the distribution of Bibles to all patient units, 

performed an in‐hospital memorial service for an employee who died, performed 

Easter  Services  and  communion  and  “maintain[ed]  an  active,  on‐going  Pastoral 

care to staff”). 

        In its ruling on summary judgment, the district court determined that “the 

relationship between Plaintiff and NYMH (specifically, the Department of Pastoral 

Care) was that of a religious employee and a religious institution.” Penn, 158 F. 

Supp.  3d  at  184  (limiting  its  decision  by  noting  that  it  was  made  “insofar  as 

Plaintiff is a Methodist and was responsible—at least in part—for preaching the 

Christian  faith”).  While  Mr.  Penn  challenges  whether  the  “obvious  religious 




are  Methodist;”  and  expecting  “its  director  to  be  Methodist,  or  for  at  least  one  of  its 
permanent chaplains to be Methodist . . . .”). As a result, the dissent finds that “NYMH’s 
mission and operations are not ‘marked by clear or obvious religious characteristics.’” Id. 
at 11 (quoting Shaliehsabou, 363 F.3d at 310). The dissent, however, cites no precedent for 
the  proposition  that  the  Department  of  Pastoral  Care’s  embrace  of  religious  traditions 
beyond Methodism disqualifies it from constitutional protection under the Constitution’s 
Religion  Clauses,  and  to  inquire  whether  this  ecumenical  approach  to  pastoral  care  is 
consistent  with  Methodism,  simply  “plunge[s  the  Court]  into  a  maelstrom  of  Church 
policy,  administration,  and  governance,”  Rweyemamu,  520  F.3d  at  209  (citation  and 
internal quotation marks omitted), something this Court has expressly prohibited. See id. 
at 209‐10; see also Commack Self‐Serv. Kosher Meats, Inc. v. Weiss, 294 F.3d 415, 427 (2d Cir. 
2002);  Catholic  High  Sch.  Ass’n  of  the  Archdiocese  v.  Culvert,  753  F.2d  1161,  1168  (2d  Cir. 
1985). 

                                                   23 
16-474-cv
Penn v. New York Methodist Hospital

characteristics” of his work and the NYMH satisfy the legal standard of being a 

“religious  group,”  he  does  not  and  cannot  dispute  that  he  performed  religious 

services  for  NYMH’s  Department  of  Pastoral  Care  and,  thus,  served  that 

department’s religious purpose. The district court therefore properly applied the 

ministerial exception because the Department of Pastoral Care within the NYMH 

had the “obvious religious characteristics” of a “religious group” and employed 

Mr. Penn as a minister. 5 

    B. This Application of the Ministerial Exception Doctrine Properly 
       Recognizes the Establishment Clause’s Prohibition Against Excessive 
       Entanglement With Religion 

        This  application  of  the  ministerial  exception  doctrine,  that  the  NYMH’s 

Department  of  Pastoral  Care  is  a  “religious  group,”  one  consistent  with  the 

relevant  precedent  and  this  case’s  undisputed  facts,  properly  balances  the 

constitutional  consequences  of  not  doing  so:  the  risk  of  excessive  entanglement 



5 Because  this  Court’s  ruling  is  premised  on  the  NYMH  having  been  a  religiously‐
affiliated  entity  and  having  retained  a  sufficient  portion  of  its  identity  in  the  specific 
operation of the Department of Pastoral Care, this Court does not and need not reach the 
issue  of  whether  hospitals,  secular  in  their  origins  and  with  chaplaincies,  also  could 
properly  invoke  the  ministerial  exception.  “There  will  be  time  enough  to  address  the 
applicability of the exception to other circumstances if and when they arise.” Hosanna‐
Tabor, 565 U.S. at 196; see also PDK Laboratories Inc. v. U.S. Drug Enforcement Admin., 362 
F.3d  786,  799  (D.C.  Cir.  2004)  (Roberts,  J.,  concurring  in  part  and  concurring  in  the 
judgment) (noting the “cardinal principle of judicial restraint – if it is not necessary to 
decide more, it is necessary not to decide more . . .”).  
                                                  24 
16-474-cv
Penn v. New York Methodist Hospital

with “ecclesiastical decisions.” Hosanna‐Tabor, 565 U.S. at 188‐89 (observing that 

judicial  interference  with  the  selection  of  ministers  violates  the  Establishment 

Clause, which “prohibits government involvement in . . . ecclesiastical decisions” 

to protect against the establishment of religion). 

        As  this  Court  has  recognized,  “Hosanna‐Tabor  made  clear  that  the  First 

Amendment  does  not  tolerate  a  judicial  remedy  for  any  minister  claiming 

employment discrimination against his or her religious group, regardless of the 

group’s asserted reason (if any) for the adverse employment action.” Fratello, 863 

F.3d  at  204.  This  Court  explained  that  “a  court  is  virtually  never  the  place[]  to 

analyze the grounds for a religious group’s reasons for selecting its ministers,” id. 

at  204  n.26,  because  a  judge  is  ill‐equipped  even  to  assess  whether  a  particular 

claim is a religious one. It is clear, therefore, that the purpose of the exception is 

“not to safeguard a church’s decision to fire a minister only when it is made for a 

religious reason,” but rather to protect a church’s autonomy to “select[] those who 

will personify its beliefs.” Hosanna‐Tabor, 565 U.S. at 188‐89. In other words, rather 

than focus on the claims at issue in an employment discrimination case, Hosanna‐

Tabor  instructs  us  to  review  the  employee  and  the  employer  and  assess  the 

religious characteristics of each. 



                                              25 
16-474-cv
Penn v. New York Methodist Hospital

        Our  inquiry  therefore  must  consider  the  Establishment  Clause,  which 

forbids  “an  excessive  government  entanglement  with  religion.”  Lemon  v. 

Kurtzman, 403 U.S. 602, 613 (1971) (citation omitted); see also Scharon, 929 F.2d at 

362  (“To  decide  this  question,  we  apply  another  three‐part  test  set  out  by  the 

Supreme  Court  in  Lemon.  .  .  .  Scharon  argues  that  St.  Luke’s  is  not  a  religious 

institution and that she was a secular employee, not ‘clergy.’ She therefore claims 

that  the  application  of  Title  VII  and  the  ADEA  would  not  require  excessive 

government  entanglement  with  religion.  Scharon’s  assertions,  however,  are 

untenable.”).  While  Hosanna‐Tabor  did  “leave  open  the  possibility  that  some 

employment‐discrimination claims by ministers might not be barred if excessive 

entanglement  could  be  avoided  in  the  particular  case,”  Fratello,  863  F.3d  at  202, 

where  excessive  government  entanglement  with  religion  is  involved,  it  follows 

that employment discrimination claims by ministers must be barred. 

        Indeed,  this  Court  in  Rweyemamu  clarified  the  important  constitutional 

issues behind the ministerial exception doctrine. There, a Catholic priest filed suit 

against  the  local  Bishop  and  Diocese,  alleging  employment  discrimination  in 

violation of Title VII. The Court observed that a “lay employee’s relationship to 

his employer may be ‘so pervasively religious’ that judicial interference in the form 



                                             26 
16-474-cv
Penn v. New York Methodist Hospital

of a discrimination inquiry could run afoul of the Constitution.” Rweyemamu, 520 

F.3d at 208 (citing DeMarco v. Holy Cross High Sch., 4 F.3d 166 (2d Cir. 1993)). In 

order  to  prevail  on  his  Title  VII  claim,  the  priest  had  to  argue  that  the  Catholic 

Church’s decision  to  fire  him  was “not  only  erroneous,  but  also  pretextual.”  Id. 

The  ministerial  exception  applied  because  the  Court  was  neither  permitted  nor 

equipped to evaluate Rweyemamu’s pretext argument. Id. 

        As  the  Court  noted:  “[H]ow  are  we,  as  Article  III  judges,  to  gainsay  the 

Congregatio Pro Clericis’ conclusion that [Rweyemamu] is insufficiently devoted 

to ministry? How are we to assess the quality of his homilies?” Id. at 209; see Bronx 

Household of Faith v. Bd. of Educ. of N.Y.C., 750 F.3d 184, 199 (2d Cir. 2014) (“[A]t the 

very least . . . the Establishment Clause prohibits government from appearing to 

take  a  position  on  questions  of  religious  belief.”)  (citations  omitted);  see  also 

Commack,  294  F.3d  at  425  (holding  that  the  challenged  kosher  fraud  laws 

“excessively  entangle  government  and  religion  because  they  .  .  .  take  sides  in  a 

religious  matter  [and]  require  the  State  to  take  an  official  position  on  religious 

doctrine.”).6 




6 Even  before  Rweyemamu,  this  Court  had  recognized  that  courts  are  prohibited  “from 
inquiring into an asserted religious motive to determine whether it is pretextual.” Culvert, 
753 F.2d at 1168. 
                                               27 
16-474-cv
Penn v. New York Methodist Hospital

        This  case  presents  that  precise  challenge.  Any  evaluation  of  Mr.  Penn’s 

claims would require the Court to examine whether NYMH’s explanation of its 

failure to promote him, and for his eventual termination, was “not only erroneous, 

but  also  pre‐textual.”  Rweyemamu,  520  F.3d  at  209.  As  “legitimate  non‐

discriminatory reasons” for their failure to promote Mr. Penn, NYMH argues that 

Mr. Penn ended a service with a hymn that was only familiar to a certain group of 

Christians, spent too much time counseling each patient, was insensitive to non‐

Christian patients, and failed to attend meetings. When Mr. Poulos selected Ms. 

Hong over Mr. Penn for promotion to Staff Chaplain, Mr. Poulos concluded that 

Ms. Hong had “strong[er] counseling skills” and was, in short, a better pastor. Joint 

App’x  at  174.  To  explain  its  decision  to  fire  Mr.  Penn—the  decision  that  he 

challenges as retaliatory—NYMH claims that Mr. Penn improperly completed a 

“referral  card,”  which  resulted  in  a  patient  dying  without  receiving  last  rites, 

inappropriately  counseled  a  couple  after  a  fetal  demise,  misrepresented  the 

availability  of  an  Easter  Service  to  a  Catholic  nurse,  and  triggered  complaints 

about sexual harassment from a Resident Chaplain. 

        Any  jury  hearing  Mr.  Penn’s  employment  discrimination  and  retaliation 

claims therefore would have to determine how a minister should conduct religious 



                                            28 
16-474-cv
Penn v. New York Methodist Hospital

services  or  provide  spiritual  support.  Jurors  would  have  to  measure  the 

importance of a patient’s last rites, a chaplain’s selection of a particular hymn, and 

a Catholic’s access to Communion. They would need to evaluate whether it was 

appropriate for the Department of Pastoral Care to seek out a Catholic chaplain or 

to fire an employee who did not accommodate Catholic nurses. They would have 

to consider the disagreement between Mr. Poulos and Mr. Penn on the appropriate 

length of pastoral counseling sessions—a “philosophical difference,” according to 

NYMH—and compare Mr. Penn’s pastoral skills to Ms. Hong’s. Appellee’s Br. at 

37. 

        Any of these decisions, all indisputably necessary to the adjudication of Mr. 

Penn’s claims—even if intertwined with some secular concerns—“would plunge 

[the Court] into a maelstrom of Church policy, administration, and governance,” 

Rweyemamu, 520 F. 3d at 209 (citing Natal v. Christian and Missionary Alliance, 878 

F.2d  1575,  1578  (1st  Cir.  1989)  (internal  quotation  marks  omitted),  and  risk 

“government involvement in . . . ecclesiastical decisions.” Hosanna‐Tabor, 565 U.S. 

at 171.7 This Court has cautioned that judges are “ill‐equipped to assess whether, 



7The dissent argues that “the interfaith nature of the Department means that it is not run 
according  to  the  tenets  of  any  particular  religion,  thereby  reducing  the  likelihood  that 
evaluating the reasons for the termination of an employee such as Penn would ‘plunge 

                                                29 
16-474-cv
Penn v. New York Methodist Hospital

and  to  what  extent,  an  employment  dispute  between  a  minister  and  his  or  her 

religious group is premised on religious grounds.” Fratello, 863 F.3d at 203. And, 

when a court is asked to “take sides in a religious matter,” Commack, 294 F.3d at 

425, the court must dismiss the case. See Culvert, 753 F.2d at 1168 (recognizing that 

“the First Amendment prohibits . . . [the courts] from inquiring into an asserted 

religious  motive  to  determine  whether  it  is  pretextual.”).  Following  these 

principles, this case must be dismissed. 

IV. CONCLUSION 

        For  the  reasons  stated  above,  the  judgment  of  the  district  court  is 

AFFIRMED.

         




[a court] into a maelstrom of Church policy, administration, and governance.” Dissent at 
18  (quoting  Rweyemamu,  520  F.3d  at  209).  In  doing  so,  the  dissent  glosses  over  core 
Establishment Clause issues in two significant ways. First, as discussed above, see Slip Op. 
at  23  n.4,  by  determining  that  the  NYMH’s  Department  of  Pastoral  Care’s  ecumenical 
approach to pastoral care is inconsistent with Methodism, the dissent has already crossed 
the permissible constitutional line and begun defining “Church policy, administration, 
and  governance.” Second, because  the Department of Pastoral Care  serves  the diverse 
spiritual  needs  of  its  patients,  it  thus  must  be  cognizant  of  and  sensitive  to  “Church 
policy, administration, and governance” of many faith perspectives and not just one. If 
not, it risks trivializing, if not disrespecting, the genuine religious beliefs of its patients. 
See Joint App’x at 407 (requiring NYMH chaplains “[t]o facilitate the patient’s receiving 
the rituals and practices of his/her own faith traditions when requested”). In other words, 
“the  interfaith  nature  of  the  Department”  means  more  entanglement  with  “Church 
policy, administration, and governance,”—not less.  
                                                30 
16-474-cv
Penn v. New York Methodist Hospital

DRONEY, Circuit Judge, dissenting: 

        The  majority  holds  that  a  secular  hospital  with  minimal  vestiges  of  its 

religious lineage may assert the Religion Clauses of the First Amendment to block 

claims of racial and religious discrimination by a former employee.  I respectfully 

dissent.  The majority has set the bar far too low for employers to claim religious‐

based immunity from federal anti‐discrimination law. 

I.      The  Religion  Clauses  of  the  First  Amendment  and  the  Ministerial 
        Exception 
 
        The  First  Amendment  provides  that  “Congress  shall  make  no  law 

respecting  an  establishment  of  religion,  or  prohibiting  the  free  exercise 

thereof . . . .”  U.S. Const. amend. I.  “[T]he Religion Clauses ensure[] that the . . . 

Federal Government—unlike the English Crown—would have no role in  filling 

ecclesiastical  offices.    The  Establishment  Clause  prevents  the  Government  from 

appointing  ministers,  and  the  Free  Exercise  Clause  prevents  it  from  interfering 

with  the  freedom  of  religious  groups  to  select  their  own.”    Hosanna‐Tabor 

Evangelical  Lutheran Church & Sch. v. E.E.O.C.,  565 U.S.  171, 184  (2012).    To  give 

force to these protections for religious institutions as employers, the lower federal 

courts created and applied the “‘ministerial exception,’ a doctrine that precludes, 

on First Amendment grounds, employment‐discrimination claims by ‘ministers’ 

                                             1 
16-474-cv
Penn v. New York Methodist Hospital

against  the  religious  organizations  that  employ  or  formerly  employed  them.”  

Fratello  v.  Archdiocese  of  N.Y.,  863  F.3d  190,  192  (2d  Cir.  2017).    The  exception 

“addresses  a  tension  between  two  core  values  underlying  much  of  our 

constitutional doctrine and federal law: equal protection and religious liberty.”  Id. 

at 198.  In Hosanna‐Tabor, the Supreme Court endorsed this doctrine because  

     [r]equiring  a  church  to  accept  or  retain  an  unwanted  minister,  or 
     punishing  a  church for  failing  to  do  so, intrudes upon  more  than a 
     mere employment decision. Such action interferes with the  internal 
     governance  of  the  church,  depriving  the  church  of  control  over  the 
     selection  of  those  who  will  personify  its  beliefs.  By  imposing  an 
     unwanted minister, the state infringes the Free Exercise Clause, which 
     protects a religious group’s right to shape its own faith and mission 
     through its appointments. According the state the power to determine 
     which  individuals  will  minister  to  the  faithful  also  violates  the 
     Establishment  Clause,  which  prohibits  government  involvement  in 
     such ecclesiastical decisions. 
      
Hosanna‐Tabor, 565 U.S. at 18889. 

        In order for a defendant‐employer to claim the protections of the ministerial 

exception,  two  distinct  requirements  must  be  met:  (1)  the  plaintiff  must  be  a 

minister; and (2) the defendant must be a religious institution.  See Hosanna‐Tabor, 

565 U.S at 188–89 (holding that the ministerial exception “precludes application of 

[civil rights] legislation to claims concerning the employment relationship between 

a religious institution and its ministers” (emphasis added)); Fratello, 863 F.3d at 198 



                                               2 
16-474-cv
Penn v. New York Methodist Hospital

(noting that “[t]he ministerial exception bars employment‐discrimination claims 

brought by ministers against the religious groups that employ or formerly employed 

them” (emphasis added)); Hollins v. Methodist Healthcare, Inc., 474 F.3d 223, 235 (6th 

Cir.  2007)  (“In  order  for  the  ministerial  exception  to  bar  an  employment 

discrimination  claim,  the  employer  must  be  a  religious  institution  and  the 

employee  must  have  been  a  ministerial  employee.”),  abrogated  in  part  on  other 

grounds  by  Hosanna‐Tabor,  565  U.S.  at  195  n.4.    Accordingly,  “the  [ministerial] 

exception does not apply to the religious employees of secular employers or to the 

secular employees of religious employers.”  Shaliehsabou v. Hebrew Home of Greater 

Washington, Inc., 363 F.3d 299, 307 (4th Cir. 2004).1 

        Because Penn does not challenge that he is a “minister” for the purposes of 

the  ministerial  exception,  it  is  only  necessary  to  resolve  whether  New  York 

Methodist Hospital (“NYMH”) qualifies—today—as a “religious institution.”  




1 Despite the frequent use of the term “minister” in analyzing the ministerial exception, 
an employee performing certain religious functions need not be an ordained minister to 
qualify as a “minister” for purposes of the exception.  See, e.g., Fratello, 863 F.3d at 20609 
(holding that the lay principal of a Catholic school was a “minister” for purposes of the 
ministerial exception); Cannata v. Catholic Diocese of Austin, 700 F.3d 169, 17780 (5th Cir. 
2012) (holding that the music director at a Catholic church qualified as such a “minister”). 
                                               3 
16-474-cv
Penn v. New York Methodist Hospital

II.     The Meaning of “Religious Institution” 

        It  is  clearest  that  an  institution  is  a  “religious  institution”  when  it  is  “a 

traditional religious organization such as a church, diocese, or synagogue, or an 

entity operated by a traditional religious organization,” Hollins, 474 F.3d at 225, as 

was the case for the church‐operated schools in both Fratello and Hosanna‐Tabor. 

        Today, the majority joins the Fourth Circuit in holding that “a religiously 

affiliated entity is a ‘religious institution’ for purposes of the ministerial exception 

whenever  that  entityʹs  mission  is  marked  by  clear  or  obvious  religious 

characteristics.”  Shaliehsabou, 363 F.3d at 310.  While I agree that this approach is 

consistent with the Supreme Court’s guidance in Hosanna‐Tabor, I disagree with 

the majority’s application of it to the hospital defendant here.2  


2 The majority does not set forth factors for a court to consider in determining whether an 
organization  qualifies  as  a  “religious  institution,”  as  “marked  by  clear  or  obvious 
religious characteristics.” Shaliehsabou, 363 F.3d at 310.  In the related Title VII religious 
exemption context, the Third Circuit has set forth the following factors in determining 
whether an organization is religious:  
 
        (1) whether the entity operates for a profit, (2) whether it produces a secular 
        product, (3) whether the entityʹs articles of incorporation or other pertinent 
        documents state a religious purpose, (4) whether it is owned, affiliated with 
        or financially supported by a formally religious entity such as a church or 
        synagogue,  (5)  whether  a  formally  religious  entity  participates  in  the 
        management,  for  instance  by  having  representatives  on  the  board  of 
        trustees, (6) whether the entity holds itself out to the public as secular or 
        sectarian, (7) whether the entity regularly includes prayer or other forms of 

                                                4 
16-474-cv
Penn v. New York Methodist Hospital

III.    NYMH is not a “Religious Institution” 

        There is no question that in 1881, when the Methodist Hospital of Brooklyn 

was  founded  by  a  Methodist  minister  and  a  Methodist  benefactor,  it  was  a 

religiously‐affiliated  entity  subject  to  the  protections  of  the  First  Amendment 

religion  clauses.    There  is  also  no  dispute  that  it  continued  to  be  a  religiously‐

affiliated institution for many years.  However, since at least the 1970s, the hospital 

has shed almost all of its religious character.   

        The majority acknowledges many of the undisputed facts set forth below, 

but  concludes  that  they  do  not  show  that  NYMH  is  no  longer  a  religious 

institution. 




        worship in its activities, (8) whether it includes religious instruction in its 
        curriculum, to the extent it is an educational institution, and (9) whether its 
        membership is made up by coreligionists.  
         
LeBoon v. Lancaster Jewish Cmty. Ctr. Assʹn, 503 F.3d 217, 226 (3d Cir. 2007).  The Ninth 
Circuit  has  held  that  an  entity  qualifies  for  the  Title  VII  religious  exemption  when,  at 
least, it “[1] is organized for a religious purpose, [2] is engaged primarily in carrying out 
that religious purpose, [3] holds itself out to the public as an entity for carrying out that 
religious purpose, and [4] does not engage primarily or substantially in the exchange of 
goods or services for money beyond nominal amounts.” Spencer v. World Vision, Inc., 633 
F.3d 723, 724 (9th Cir. 2011) (per curiam).  If these factors were applied to NYMH, they 
would weigh against NYMH being considered a “religious institution.” 
 
                                                  5 
16-474-cv
Penn v. New York Methodist Hospital

        The evolution of NYMH’s Certificate of Incorporation shows that NYMH 

almost entirely eliminated its ties with the United Methodist Church.  The original 

Certificate  of  Incorporation  is  not  in  the  record.    However,  a  1973  amendment 

“delete[d] the requirement that each of [four] classes [of trustees] contain a bishop 

of the Methodist Episcopal Church,” although the Bishop of the New York Area 

of  The  United  Methodist  Church  and  the  President  of  the  Guild  of  Methodist 

Hospitals  remained  on  the  board  of  trustees  ex  officio.    App.  257,  259.    The 

Certificate’s statement of purpose then indicated that in addition to performing 

typical  hospital  healthcare  functions,  “[t]he  corporation  in  maintaining  its 

Christian  genesis  and  its  Church  related  character  in  the  performance  of  its 

functions shall nurture a meaningful and effective relationship with The United 

Methodist Church and its participating boards, institutions and congregations.”  

App. 258. 

        But,  in  1974,  the  Certificate  was  again  amended  “to  delete  provisions 

relating to the [hospital’s] relationship with The United Methodist Church.”  App. 

269.  The amendment also removed the Bishop of the New York Area of the United 

States Methodist Church and the President of the  Guild of  Methodist Hospitals 

from the board of trustees, and deleted the language from the 1973 amendment 



                                            6 
16-474-cv
Penn v. New York Methodist Hospital

regarding “maintaining its Christian genesis and its Church related character” and 

“nurturing  a  meaningful  and  effective  relationship  with  the  United  Methodist 

Church” from its statement of purpose.  App. 269–70. 

        Although the current chair of the Hospital Board is a Methodist minister, 

only  three  of  its  seventeen  trustees  are  Methodist  ministers,  and  NYMH  has 

conceded that they (including the chair) “do[] not . . . represent any unit of the 

United Methodist Church [in their role] on the Hospital Board of Trustees.”  App. 

351.3  There is also no evidence in the record that the Methodist Church retains any 

influence over any part of the Hospital’s day‐to‐day or long‐term operations.  Nor 

is  there  evidence  that  Methodist  religious  doctrine  guides  NYMH  or  its 

Department of Pastoral Care’s operations.4 



3 The majority cites to  provisions of the NYMH by‐laws that state that the Board shall 
“include  significant  representation  from  the  community  and  the  United  Methodist 
Church” and select its president after consulting with a Methodist bishop.  Slip. Op. at 6 
(quoting App. 87).  However, Penn objects to the consideration of those by‐laws because 
they  are unauthenticated.   The majority does not resolve that objection.  In any event, 
those  provisions  contradict the 1974  amendment to the  Certificate of Incorporation, as 
well  as  NYMH’s  admissions  that  the  Methodist  ministers  on  the  Board  (including  the 
chair) “do[] not . . . represent any unit of the United Methodist Church [in their role] on 
the Hospital Board of Trustees.”  App. 351. 
4 In 1993, NYMH became a member of the New York Presbyterian Healthcare Network, 
now  New  York‐Presbyterian  Healthcare  System.    There  is  no  evidence  that  this 
membership imposed any type of Presbyterian (or Methodist) doctrinal requirements on 
NYMH,  and  the  defendants  do  not  argue  that  NYMH  is  a  Presbyterian  religious 
institution. 
                                              7 
16-474-cv
Penn v. New York Methodist Hospital

          There is also evidence that NYMH holds itself out to the public as a secular 

institution.  See Spencer v. World Vision, Inc., 633 F.3d 723, 724 (9th Cir. 2011) (per 

curiam) (considering whether an institution “holds itself out to the public as an 

entity for carrying out [a] religious purpose” as a factor in determining whether 

the related Title VII religious exemption applies); LeBoon v. Lancaster Jewish Cmty. 

Ctr. Assʹn, 503 F.3d 217, 226 (3d Cir. 2007) (considering “whether [an] entity holds 

itself out to the public as secular or religious” as a factor in determining whether 

the Title VII religious exemption applies).  In materials distributed to candidates 

for its internal medicine residency program, NYMH self‐identifies as a “secular 

institution.”  App. 340, 347 (“Founded in 1881, New York Methodist Hospital is 

the oldest of the 78 hospitals that were founded by the United Methodist Church.  

The Hospital, now a secular institution, is located in the Park Slope neighborhood 

of  Brooklyn,  New  York.”  (emphasis  added)).    A  NYMH  webpage  directed  to 

residency candidates also states that NYMH is “now a secular institution.”  App. 

353 (“New York Methodist Hospital, founded in 1881, is the oldest of the seventy‐

eight hospitals that were founded by the United Methodist Church.  Now a secular 

institution,  the  Hospital  became  affiliated  with  New  York‐Presbyterian  Hospital 

and the Weill Cornell Medical College in 1993.” (emphasis added)). 



                                           8 
16-474-cv
Penn v. New York Methodist Hospital

        In  its  mission  statement,  NYMH  describes  itself  as  “a  non‐sectarian, 

voluntary institution . . . [with] an historic relationship with the United Methodist 

Church.”  App. 67 (emphasis added). 

        The mission statement sets forth six “primary objectives:” 

             To make services accessible to patients and physicians without 
                regard to age, sex, race, creed, national origin, or disability; 
             To  provide  patients  with  an  environment  that  assures  the 
                continuous enhancement of patient safety; 
             To provide an active ecumenical program of pastoral care and 
                to conduct a clinical pastoral education program; 
             To  offer  an  environment  that  is  responsive  to  new  and 
                changing  technologies  and  management  principles  that  will 
                stimulate  creative  solutions  for  our  patients,  physicians  and 
                employees; 
             To assess periodically the healthcare needs of the community 
                and to respond to those these needs with healthcare services, 
                including  health  education  for  patients  and  community 
                residents; 
             To  work  with  members  of  the  New  York‐Presbyterian 
                Healthcare  System  and  other  healthcare  institutions, 
                physicians  and  community  groups  in  jointly  pursuing  the 
                delivery of quality healthcare services, medical education and 
                clinical research. 
                 
Id. 

        In  describing  its  primary  objectives,  NYMH’s  mission  statement  does  not 

refer to the United Methodist Church or Methodism.  Only one of the six objectives 

                                              9 
16-474-cv
Penn v. New York Methodist Hospital

contains any reference to religion, the reference to the pastoral care department.  

However,  the  pastoral  care  department,  according  to  the  mission  statement,  is 

“ecumenical,” i.e., not Methodist. 

        Indeed,  the  description  of  the  Department  of  Pastoral  Care  on  NYMH’s 

website does not mention the Methodist faith.  The purpose of the Department is, 

according to NYMH’s website, “[t]o see that the needs of the whole person—mind 

and spirit as well as body—are met.”  App. 356.  The Department is “an essential 

feature of NYM’s holistic approach to healthcare.”  Id.  Chaplains at NYMH “can 

come from any faith tradition,” and “will visit all patients on their assigned units 

regardless of their patients’ religious affiliations.”  Id.  If patients have faith‐specific 

needs,  the  Department  is  “ready to  connect  patients  and  their  families  with  the 

specific  rituals  and  services  offered  by  their  particular  faith  group.”    Id.    For 

example, the Department can “arrange for a Roman Catholic Eucharistic minister 

to bring communion . . . or . . . to perform an anointing of the sick.”  Id.   Three 

places of worship are available at the hospital: a Christian chapel, a Jewish prayer 

room, and a Muslim prayer room. 

        None  of  the  three  full‐time  chaplains  of  the  Hospital’s  Department  of 

Pastoral  Care  are  Methodist.    Defendant  Peter  Poulos,  its  Director,  is  Greek 



                                             10 
16-474-cv
Penn v. New York Methodist Hospital

Orthodox.  The second is a rabbi, and the third a non‐Methodist Protestant.  If the 

Department were in fact Methodist‐oriented, one would expect its director to be 

Methodist, or for at least one of its permanent chaplains to be Methodist. 

        Finally,  the  Department  runs  a  Clinical  Pastoral  Education  (“CPE”) 

residency  program  to  train  chaplains,  typically  training  between  three  and  six 

residents at a time.  Between 2008 and 2011, Poulos hired 23 residents into the CPE 

program.  Of those 23, only one was Methodist. 

        In  sum,  NYMH’s  mission  and  operations  are  not  “marked  by  clear  or 

obvious  religious  characteristics.”    Shaliehsabou,  363  F.3d  at  310.    While  many 

religious  hospitals,  schools  or  other  entities  could  certainly  qualify  as  religious 

institutions and receive the protections of the ministerial exception, NYMH is no 

longer such a religious institution. 

        This case is easily distinguishable from those in other circuits where courts 

have applied the ministerial exception to bar suits by employees of entities related 

to religious institutions. 

        For example, in Scharon v. St. Luke’s Episcopal Presbyterian Hosps., the Eighth 

Circuit  decided  that  St.  Luke’s,  “a  church‐affiliated  hospital,”  was  entitled  to 

invoke the ministerial exception in an age and sex discrimination case brought by 



                                             11 
16-474-cv
Penn v. New York Methodist Hospital

a former member of the hospital’s Department of Pastoral Care.  929 F.2d 360, 361–

63  (8th  Cir.  1991).    St.  Luke’s  Board  of  Directors  “consist[ed]  of  four  church 

representatives and their unanimously agreed‐upon nominees,” and “its Articles 

of  Association  [could]  be  amended  only  with  the  approval  of  the  Episcopal 

Diocese  of  Missouri  of  the  Protestant  Episcopal  Church  in  the  United  States  of 

America  and  the  local  Presbytery  of  the  Presbyterian  Church.”    Id. at  362.   The 

plaintiff, an ordained Episcopal priest employed as a chaplain at the hospital, was 

fired—“with  the  advice  and  consent  of  the  Episcopal  Bishop”—for  “violating 

several canonical laws.”  Id. at 361.5 

        In Shaliehsabou, the Fourth Circuit concluded that a Jewish nursing home—

the  Hebrew  Home  of  Greater  Washington—was  a  religious  institution  for  the 

purposes  of  the  ministerial  exception  to  the  Fair  Labor  Standards  Act,  which  it 

deemed to be “coextensive” with the ministerial exception.  363 F.3d at 306.  The 

nursing  home’s  mission,  “according  to  its  By‐Laws,  [was]  to  serve  aged  of  the 

Jewish faith in accordance with the precepts of Jewish law and customs, including 

the observance of dietary laws.” Id. at 301 (internal quotation marks omitted).  The 


 In Hollins v. Methodist Healthcare, cited by the majority as another case where a hospital 
5 

was allowed to invoke the ministerial exception, the issue of whether the hospital was a 
religious institution was expressly not before the court; the plaintiff had forfeited the right 
to argue that the hospital was not.  474 F.3d 223, 226 (6th Cir. 2007). 

                                              12 
16-474-cv
Penn v. New York Methodist Hospital

home  maintained  a  synagogue  onsite  with  twice  daily  services,  each  resident’s 

room had Jewish religious items in it, and it maintained an entirely kosher food 

preparation process.  Id.  The plaintiff—an orthodox Jewish man—supervised the 

preparation of the kosher food as a mashgiach.6  Id. at 301. 

        In Conlon v. Intervarsity Christian Fellowship, the Sixth Circuit held that “an 

evangelical campus mission serving students and faculty on college and university 

campuses nationwide” was entitled to invoke the ministerial exception.  777 F.3d 

829,  831  (6th  Cir.  2015).      The  group’s  “vision  [was]  to  see  students  and  faculty 

transformed, campuses renewed and world changers developed,” and its purpose 

“[was]  to  establish  and  advance  at  colleges  and  universities  witnessing 

communities  of  students  and  faculty  who  follow  Jesus  as  Savior  and  Lord: 

growing in love for God, Godʹs Word, Godʹs people of every ethnicity and culture 

and Godʹs purposes in the world.”  Id.  Additionally, the group “believe[d] in the 

sanctity of marriage and desire[d] that all married employees honor their marriage 

vows.”  Id.  The plaintiff, a “spiritual director” of the group, had been terminated 

for  contemplating  divorce  from  her  husband.    Id.  at  832.    Divorce  violated  the 

policy  of  the  group  requiring  all  married  employees  to  “honor  their  marriage 


6 A mashgiach is an inspector who ensures that Jewish dietary laws are followed.  Id. at 
301. 
                                              13 
16-474-cv
Penn v. New York Methodist Hospital

vows.”    Id.  at  831.    The  court  found  dispositive  to  the  “religious  organization” 

inquiry that the group’s purpose was, as the court explained it, “to advance the 

understanding and practice of Christianity in colleges and universities.”  Id. at 834. 

        In  contrast,  neither  Methodist  doctrine  nor  Methodist  Church  leadership 

have  a  significant  role  at  NYMH.    While  NYMH  may  still  have  some  limited 

religious  aspects—for  example,  Board  meetings  begin  with  a  prayer  and  all 

employees are reminded that “patients are human beings who are created in [the] 

image  of  God,”  App.  51  (alteration  in  original),—it  is  not  nearly  as  pervasively 

religious  as  entities  that  other  Courts  of  Appeals  have  deemed  sufficiently 

religious to warrant application of the ministerial exception.  

        While NYMH began as a Methodist hospital, it no longer is; it is a modern, 

secular hospital that serves a diverse group of patients in Brooklyn.  Indeed, the 

majority acknowledges that Methodism does not “infuse [NYMH’s] performance 

of its secular duties” or “pervade its work as a healthcare organization.” Slip Op. 

at 22.  Nevertheless, the majority concludes that NYMH is a religious institution 

by focusing its analysis solely on the Department of Pastoral Care and Penn’s role 

in it, noting that “[Penn] does not and cannot dispute that he performed religious 

services for [the Department].”  Slip Op. at 24. 



                                             14 
16-474-cv
Penn v. New York Methodist Hospital

        I conclude that this focus on the work that Penn did, and on the Department 

of Pastoral Care, rather than on NYMH as a whole, is incorrect.  The district court 

adopted a similar focus, referring to it as the “sliding scale” approach.  The district 

court reasoned that 

        [t]he ministerial exception should be viewed as a sliding scale, where 
        the nature of the employer and the duties of the employee are both 
        considered in determining whether the exception applies. . . .  [T]he 
        more  pervasively  religious  an  institution  is,  the  less  religious  the 
        employeeʹs  role  need  be  in  order  to  risk  first  amendment 
        infringement.”    On  the  other  hand,  where  an  employeeʹs  role  is 
        extensively  religious,  a  less  religious  employer  may  still  create 
        entanglement issues.  
 
Penn v. New York Methodist Hosp., 158 F. Supp. 3d 177, 182 (S.D.N.Y. 2016) (first 

alteration in original) (quoting Musante v. Notre Dame of Easton Church, No. CIV.A. 

301CV2352, 2004 WL 721774, at *6 (D. Conn. Mar. 30, 2004)).  The district court 

concluded that “[i]n light of Plaintiffʹs exceedingly ministerial role, application of 

the  ministerial  exception  to  a  less  religious  institution  may  be  warranted.”    Id. 

        The origin of the “sliding scale” approach appears to be the district court’s 

opinion in Musante.  In Musante, the plaintiff’s employer was a Catholic church in 

the Diocese of Bridgeport.  2004 WL 721774, at *1.  As the church was obviously a 

religious institution, the only question before the district court was whether the 

plaintiff, a lay person but the “Director of Religious Education . . . and Pastoral 

                                             15 
16-474-cv
Penn v. New York Methodist Hospital

Assistant”  for  the  church,  was  a  “minister”  for  purposes  of  the  ministerial 

exception.   Id.  It was in the context of answering this question—not determining 

whether the employer was a religious institution—that the district court noted that 

“the ministerial exception should be viewed as a sliding scale, where the nature of 

the employer and the duties of the employee are both considered in determining 

whether  the  exception  applies.”    Id.  at  *6.    The  district  court  noted  that  “as 

employees of religious institutions such as churches and synagogues are likely to 

be  inherently  involved  in  religious  activity  to  a  much  greater  degree  than,  for 

example,  employees  of  religiously  affiliated  hospitals  or  charitable  institutions, 

regardless of the nature of the employeesʹ specific responsibilities.”  Id.  (emphasis 

added).  

         In support of its application of the sliding scale approach to determining 

whether NYMH is a religious institution, the district court below also relied on 

language  from  our  decision  in  Rweyemamu  v.  Cote  indicating  that  “[t]he  more 

‘pervasively religious’ the relationship between an employee and his employer, 

the  more  salient  the  free  exercise  concern  becomes.”    520  F.3d  198,  208  (2d  Cir. 

2008).   However, this statement does not justify the application of a sliding scale 

approach to determining whether an institution is religious.  Rweyemamu used that 



                                             16 
16-474-cv
Penn v. New York Methodist Hospital

language  in  discussing  when  an  employee  “is  functionally  a  ‘minister’”  for 

purposes  of  the  ministerial  exception,  not  whether  the  defendant  there—the 

Roman Catholic Diocese of Norwich—is religious.  Id. 

        In order for the ministerial exception to apply, two distinct conditions must 

be  met:  the  plaintiff  must  be  a  minister  and  the  defendant  must  be  a  religious 

institution.  Indeed, “the exception does not apply to the religious employees of 

secular  employers  or  to  the  secular  employees  of  religious  employers.”  

Shaliehsabou, 363 F.3d at 307.   Accordingly, no matter how religious the role of the 

employee—indeed, even if the employee is in fact a minister performing religious 

functions—the  ministerial  exception  will  not  apply  unless  the  employer  is  a 

religious  institution.    While  the  sliding  scale  approach  may  be  useful  in 

determining  whether  an  employee  is  a  “minister,”  it  has  no  application  to 

determining whether an institution is religious. 

        Penn and the other members of the Department of Pastoral Care are, at most, 

“religious  employees  of  [a]  secular  employer[].”    Id.    The  presence  of  a  non‐

sectarian chaplaincy department cannot transform an otherwise secular hospital 

into a religious institution for purposes of the ministerial exception.  If it could, 

most  hospitals  would  be  exempt  from  anti‐discrimination  laws,  as  most—even 



                                            17 
16-474-cv
Penn v. New York Methodist Hospital

clearly secular hospitals—have chaplaincy departments.7  Wendy Cage, et al., The 

Provision of Hospital Chaplaincy in the United States: A National Overview, 101 S. Med. 

J.  626,  62829  (2008).    Moreover,  the  interfaith  nature  of  the  Department  means 

that it is not run according to the tenets of any particular religion, thereby reducing 

the likelihood that evaluating the reasons for the termination of an employee such 

as  Penn  would  “plunge  [a  court]  into  a  maelstrom  of  Church  policy, 

administration, and governance.”  Rweyemamu, 520 F.3d at 209. 

        Because there is insufficient evidence that NYMH’s “mission is marked by 

clear or obvious religious characteristics,” Shaliehsabou, 363 F.3d at 310, I conclude 

that  it  does  not  qualify  as  a  religious  institution  for  purposes  of  the  ministerial 

exception.8 


7 The Department of Pastoral Care is not an entity separate from NYMH and entitled to a 
separate analysis as to whether it is a religious institution.  That Department is one of 
many at the Hospital.  Poulos, its head, did not have the authority to terminate Penn.  The 
investigation  regarding  whether  to  terminate  Penn  was  conducted  by  the  Hospital’s 
Human  Resources  Department.    There  is  no  evidence  that  the  Human  Resources 
Department  is  religious.    The  ultimate  decision  to  terminate  Penn  was  made  by  the 
Hospital’s Vice President, Dennis Buchanan, with the recommendation of Kay Moschella, 
the  Director  of  Employee  Relations  in  the  Human  Resources  Department;  Moschella 
made clear that Poulos did not make the decision to terminate Penn, as it “was not his 
decision to make.”  Aff. of Kay Moschella at 6, Penn v. New York Methodist Hospital, No. 
11‐cv‐9137 (S.D.N.Y. July 28, 1015), ECF No. 99. 
8 Citing  Hankins  v.  Lyght,  441  F.3d  96,  103  (2d  Cir.  2006),  Appellees  argue  that  the 
Religious  Freedom  Restoration  Act  (“RFRA”),  42  U.S.C.  §  2000bb‐1(b),  provides  an 
alternate basis for affirming the district court, even though this suit is between private 

                                               18 
16-474-cv
Penn v. New York Methodist Hospital

IV.     Conclusion 

        For  the  reasons  stated  above,  I  would  vacate  the  district  court’s  grant  of 

summary judgment on the basis of the ministerial exception, and remand to the 

district court for further proceedings. 




parties.  The majority does not reach this argument.  While Appellees provide support 
for their argument that RFRA could bar the suit, they raise no argument regarding why 
RFRA  applies  in  this  particular  case.    For  example,  they  do  not  argue  that  the  suit 
“substantially burden[s] [their] exercise of religion.” 42 U.S.C. § 2000bb–1.  Accordingly, 
I would find that Appellees have abandoned any argument that RFRA bars this suit.  See 
State St. Bank & Tr. Co. v. Inversiones Errazuriz Limitada, 374 F.3d 158, 172 (2d Cir. 2004) 
(“When a party fails adequately to present arguments in an appellant’s brief, we consider 
those arguments abandoned.”). 
                                               19